DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Johnston on 5/2/2022.
The application has been amended as follows: 
IN THE CLAIMS:
1) Amend the end of claim 1, starting at the paragraph beginning with “wherein the Venturi” as follows:
wherein the Venturi shroud is formed with a plurality of slots, each slot of the plurality of slots sized to allow one of the plurality of legs of the motor mount to enter the slot, wherein each slot of the plurality of slots has an open end;
a fan blade coupled to the shaft of the motor; and
a guard member coupled to the first panel, wherein the guard member has a convex outward facing portion and a concave interior portion, and wherein the concave interior portion covers the fan blade.
[[.]]
2) Amend claim 2 as follows:
2. (Currently Amended) The refrigeration unit of claim 1, wherein the plurality of legs is curved 180 degrees between the distal ends and the proximal ends.
3) Cancel claim 8.
4) Amend the beginning of claim 12 as follows; the rest of the claim remains the same:
12. (Currently Amended) The refrigeration unit of claim 1, wherein the plurality of legs is curved 
a plurality of eyelets formed on the distal ends of the plurality of legs of the motor mount; 
wherein a plurality of stud inserts extends axially outward from an exterior surface of the first panel;
5) Amend claim 13 as follows:
13. (Currently Amended) The refrigeration unit of claim 12, wherein the guard alignment pin is wedge shaped.
6) Amend the middle of claim 14, starting with the paragraph “wherein a plurality of stud inserts” as follows; the rest of the claim remains the same: 
wherein a plurality of stud inserts extends outwardly from an exterior surface of the first panel,
7) Amend the last paragraph of claim 14 as follows:
removing the fan blade, motor mount, and motor as a unit from an interior of the cabinet.
8) Amend the middle and end of claim 15, starting at the paragraph “wherein the motor mount hub is coupled” as follows:
wherein the motor mount hub is coupled to the plurality of attachment studs of the motor; and
wherein the second ends of the plurality of legs are coupled to the front panel, and in an assembled position, the motor is only supported by the plurality of legs;
a Venturi shroud formed on the front panel around the fan aperture, wherein the Venturi shroud extends axially outward from the cabinet; and
wherein the Venturi shroud is formed with a plurality of slots, each slot of the plurality of slots sized to allow one of the plurality of legs of the motor mount to enter the slot, wherein each slot of the plurality of slots has an open end.

9) Cancel claim 19.
END OF AMENDMENT
The amendments are made to distinguish over Chothave by incorporating features of the slot’s open end, correcting 112b issues and minor grammar issues.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Chothave US 10968920 discloses a refrigeration unit comprising: 
a cabinet (154, 12 or 58; col. 9 ln. 10-14) having a plurality of panels forming an interior space (Figs. 2 and 3); 
a motor (156) having a shaft (157) and a plurality of mounting studs (218); 
wherein a first panel (154 in Fig. 5; top panel as shown in Figs. 2 and 3) of the plurality of panels is formed with a fan aperture (161, Fig. 5) therethrough; 
a Venturi shroud (see shape of 161 in Fig. 5) formed on the first panel around the fan aperture, wherein the Venturi shroud extends axially outward from the cabinet (Fig. 5); 
a motor mount (172, Fig. 6) comprising: 
a central motor mounting member (212) having a plurality of apertures (220) for receiving the plurality of mounting studs (218) on the motor, 
a plurality of legs (214), each having a distal end (168) and a proximal end (210), wherein the proximal ends of the legs are coupled to the central motor mounting member (Fig. 6) and the distal ends (168) are coupled to the first panel (154) radially outboard of the fan aperture when in an assembled position (Fig. 5), and 
wherein the proximal ends (210) of the plurality of legs are axially closer to the motor than the distal ends of the plurality of legs when in the assembled position (Fig. 5); 
wherein the Venturi shroud is formed with a plurality of holes (170), each hole of the plurality of holes sized to allow one of the plurality of legs of the motor mount to enter the hole (col. 10 ln. 5-8); 
a fan blade (158) coupled to the shaft (157) of the motor (Fig. 5); and 
a guard member (159) coupled to the first panel (Fig. 5), wherein the guard member has a convex outward facing portion and a concave interior portion (Fig. 5), and wherein the concave interior portion covers the fan blade (Fig. 5).
An argument could be made to equate the terms “hole” and “slot”.  To avoid this Applicant agreed to define the slot as having an open end. Chothave’s holes are not in the Venturi shroud, neither do they have an open end.  To modify the placement of the legs and the holes they fit into, would only be done through an improper hindsight reasoning.  For this reason, claims 1 and 15 are allowed.
Claim 14 is allowed for the alignment of the stud inserts, eyelets, attachments apertures of the guard attachment tabs and the main nuts fastening the components together.
Claim 15 is allowable for the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Litch US 4063060 for teaching eyelets for mounting a motor to a frame/panel.  Schone US 9932990 and Shapiro US 2594688 for teaching legs that are curved 180 degrees.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 12:00pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/           Examiner, Art Unit 3745                                                                                                                                                                                             

/J. Todd Newton, Esq./           Primary Examiner, Art Unit 3745